Citation Nr: 0320220	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for the residuals of a 
right shoulder dislocation, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that continued the veteran's evaluation for 
his service connected residuals of a right shoulder 
dislocation at a noncompensable evaluation.

During the course of appeal, the veteran's evaluation for 
this disability was increased to 10% by an April 2002 rating 
decision. 


FINDINGS OF FACT

1.	Prior to final action on this appeal by a Member of the 
Board, in written correspondence received by the Board 
in February 2003, the veteran affirmatively withdrew his 
appeal.

2.	There currently is no justiciable case or controversy 
for active consideration by the undersigned Member of 
the Board in connection with this appeal.


CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy 
remains before the undersigned Member of the Board at this 
time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 38 
C.F.R. §§ 19.4, 20.101, 20.204 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).

In a statement received at the Board in February 2003, the 
veteran stated that he wished to withdraw his appeal.  He 
noted that he had been informed in April 2002 that he would 
start receiving compensation for his right shoulder 
disability at a 10% evaluation.  He indicated that he was 
satisfied with level of compensation he had been assigned.

Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw his appeal pursuant to 38 U.S.C.A. § 
7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a specific 
request in writing to withdraw such appeal.

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.

For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.

Because the veteran has clearly declared his intent to 
withdraw his appeal, the provisions of the Veterans Claims 
Assistance Act of 2000 and its implementing regulations are 
not for application in this case.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

